          Case 1:21-cr-00292-RCL Document 90 Filed 09/01/21 Page 1 of 2




                             UNITED STATES DISTRICT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    )
                                            )
v.                                          )      Case No. 21-cr-296 (RCL)
                                            )
CHRISTOPHER WORRELL,                        )
                                            )
        Defendant.                          )

     DEFENDANT’S MOTION TO STRIKE FILING AT ECF DOCKET NOS. 87 AND 88

        Defendant Christopher Worrell, by and through his attorneys, Pierce Bainbridge P.C.,

submits this motion to respectfully request that the Court order that the Defendants’ Reply to

Government’s Opposition to Defendant’s Emergency Motion to Revoke Detention Order filed as

ECF Docket Nos. 87 and 88 be stricken and disregarded, because that filing contained an error in

the reply brief. The appropriate Defendants’ Reply to Government’s Opposition to Defendant’s

Emergency Motion to Revoke Detention Order with the corrected brief was filed as ECF Docket

No. 89. We respectfully request that document filed as ECF Docket No. 89 be recognized as the

operative pleading


Date: September 1, 2021                     Respectfully Submitted,



                                            John M. Pierce
                                            355 S. Grand Avenue, 44th Floor
                                            Los Angeles, CA 90071
                                            Tel: (213) 400-0725
                                            Email: jpierce@piercebainbridge.com

                                            Attorney for Defendant Christopher Worrell
          Case 1:21-cr-00292-RCL Document 90 Filed 09/01/21 Page 2 of 2



                                   CERTIFICATE OF SERVICE

       I, John M. Pierce, hereby certify that on this day, September 1, 2021, I caused a copy of the

foregoing document to be served on all counsel through the Court’s CM/ECF case filing system.



                                                /s/ John M. Pierce
                                                John M. Pierce
